Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zorian et al. (US Pat # 7149924).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Zorian et al. teach a redundancy analysis method of replacing a faulty part of a memory with at least one spare (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-67, column 18 lines 4-60, column 19-20 where redundant row and colums are spare),  the redundancy analysis method comprising: acquiring fault information of the memory; and 5redundancy-allocating a fault with combinations of the spares to correspond to codes corresponding to the combinations of the spares (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-67, column 18 lines 4-60, column 19-20, row column spare), wherein, in the redundancy-allocating of the fault with the combination of a spare areas includes performing parallel processing on each combination of the spares (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-67, column 18 lines 4-60, column 19-20 where BIRA unit process parallel operation on different fault repair).  
Even though Zorian et al. teach about code for repair operation but silent exclusively about combination code. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Zorian et al. where combination code was generated due to different fault type (row column etc) and code sequence was applied in order to execute self test and repair operation for faulty memory device (see column 2 lines 36-41).

Regarding claim 2, Zorian et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Zorian et al. further teach wherein the analysis method is performed with a parallel computing device that executes a plurality of threads, and the redundancy allocation is performed by executing each thread on each 15combination of the spare areas (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-60).  

Regarding claim 3, Zorian et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Zorian et al. further teach wherein the memory is in a form of an array including a plurality of rows and a plurality of columns, and the spare area includes a row spare that replaces a row of the memory, and a 20colun spare that replaces a colun of the memory (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-55).  

Regarding claim 4, Zorian et al. teach all claimed subject matter as applied in prior rejection of claim 3 on which this claim depends.
Zorian et al. further teach wherein the combination code is a code in which a code corresponding to a row spare area and a code corresponding to a colun spare area are arranged in an order of performing the 25redundancy allocation (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-45).  

Regarding claim 5, Zorian et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Zorian et al. further teach wherein the acquiring of the fault information and the redundancy-allocating of the fault with the combination of the spare area are performed a plurality of times (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64).  

Regarding claim 6, Zorian et al. teach all claimed subject matter as applied in prior rejection of claim 5 on which this claim depends.
Zorian et al. further teach wherein the analysis method counts one or more of the number of spares used for the redundancy allocation and the number of available spares as the analysis method is performed a plurality of times (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-60).  

Regarding claim 7, Zorian et al. teach all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Zorian et al. further teach wherein, when the number of spare areas counted in all combinations of the spares exceeds a predetermined value or the number of available spares is less than a predetermined value, the analysis method is terminated (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-50).  

Regarding claim 8, Zorian et al. teach all claimed subject matter as applied in prior rejection of claim 7 on which this claim depends.
Zorian et al. further teach wherein the analysis method outputs a combination with a small number of counted spare areas by a redundancy allocation method (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-48).  

Regarding independent claim 9, Zorian et al. teach20 a redundancy analysis apparatus for replacing a faulty part of a memory with at least one spare (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-67, column 18 lines 4-60, column 19-20 where redundant row and colums are spare), the redundancy analysis apparatus comprising: a communication unit configured to communicate with automatic test equipment (ATE) to receive fault information (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-67, column 18 lines 4-60, column 19-20 where tester device is ATE); and a parallel computing unit that includes a plurality of cores that execute a 25plurality of threads, 18wherein the parallel computing unit redundancy-allocates the fault of the memory with combinations of the spares to correspond to codes corresponding to the combinations of the spares and performs the redundancy allocation by executing the threads on each combination of the spares (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-67, column 18 lines 4-60, column 19-20 where BIRA unit process parallel operation on different fault repair).  

Even though Zorian et al. teach about code for repair operation but silent exclusively about combination code. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Zorian et al. where combination code was generated due to different fault type (row column etc) and code sequence was applied in order to execute self test and repair operation for faulty memory device (see column 2 lines 36-41).

Regarding claim 10, Zorian et al. teach all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Zorian et al. further teach wherein the fault information includes a fault address of the memory (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-67, column 18 lines 4-50).  

Regarding claim 11, Zorian et al. teach all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Zorian et al. further teach wherein the memory is 10in a form of an array including a plurality of rows and a plurality of columns, and the spare includes a row spare that replaces a row of the memory, and a colun spare that replaces a colun of the memory (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-67).  

Regarding claim 12, Zorian et al. teach all claimed subject matter as applied in prior rejection of claim 11 on which this claim depends.
Zorian et al. further teach wherein the 15combination code is a code in which a code corresponding to the row spare and a code corresponding to the colun spare are arranged in an order of performing the redundancy allocation (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-40).  

Regarding claim 13, Zorian et al. teach all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Zorian et al. further teach wherein the analysis 20device receives fault information a plurality of times from the ATE, and the redundancy allocation is performed a plurality of times with the combination of the spares whenever the fault information is received (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-67, column 18 lines 4-45).  

Regarding claim 14, Zorian et al. teach all claimed subject matter as applied in prior rejection of claim 13 on which this claim depends.
Zorian et al. further teach wherein the analysis 25apparatus counts the number of spares used for the redundancy allocation and the 19number of available spares whenever the fault is redundancy-allocated with the combination of the spares (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-67, column 18 lines 4-60).  

Regarding claim 15, Zorian et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Zorian et al. further teach wherein the analysis 5apparatus communicates with the ATE to terminate the analysis method in any one of a case where the counted number of spares exceeds a predetermined value and a case where the counted number of available spares is less than a predetermined value (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-58).  

Regarding claim 16, Zorian et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Zorian et al. further teach wherein the analysis 10device outputs a combination with a small number of counted spares to the ATE (see Fig. 2-4, 6, 7-9, 31-32 and column 4 lines 3-67, column 5 lines 1-64, column 8 lines 27-67, column 18 lines 4-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824